


Exhibit 10.29
SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into effective as
of the 21st day of April, 2011 (“Amendment Date”), by and between NEA GALTIER,
LLC, a Delaware limited liability company (“Landlord”), and CRAY INC., a
Washington corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are parties to that certain Office Lease Agreement
dated July 2, 2009, amended by First Amendment to Lease dated October, 2009
(collectively, the “Lease”) concerning the leasing of premises in the property
commonly known as Galtier Plaza located in the City of St. Paul, County of
Ramsey, State of Minnesota, as more fully described in the Lease; and
B.    The parties wish to amend the Lease as set forth in this Second Amendment.
AGREEMENT
In consideration of the covenants of the parties’ contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Capitalized terms not defined herein shall have the meaning ascribed to them
in the Lease.


2.Premises. Tenant exercised Tenant’s Option 2 Post-Commencement Expansion
Option with respect to Suite 550 which is located on the 5th floor of the
Building and contains 5,787 rentable square feet (the “Suite 550 Space”). Tenant
desires to swap-out 4,147 square feet (the “Relinquished Space”) of Suite B-2
currently leased by Tenant. The remaining 320 square feet (the “Retained Space”)
of Suite B-2 (depicted at the Benchmark Lab on attached Exhibit A) will continue
to be occupied by Tenant. Accordingly, Tenant and Landlord have agreed to
relocate Tenant from the Relinquished Space into Suite 560 which is located on
the 5th floor of the Building and contains 4,531 rentable square feet (the
“Suite 560 Space”; together with the Suite 550 Space are sometimes collectively
referred to as the “Fifth Floor Space”).
Therefore, from and after Substantial Completion of the Fifth Floor Space: (i)
the term “Premises” is hereby amended to (1) include the Fifth Floor Space, and
(2) remove the Relinquished Space; and (ii) the Premises will contain a total of
62,219 rentable square feet as follows:
First Floor, Suite B-1:                    4,840 rentable square feet
First Floor, Suite B-2A (the Retained Space):     320 rentable square feet
Second Floor, Suite Al:                13,993 rentable square feet
Second Floor, Suite A2:                8,463 rentable square feet
Second Floor, Suite A3:                5,714 rentable square feet
Second Floor, Suite A4:                13,575 rentable square feet
Third Floor, Suite 310:                4,996 rentable square feet
Fifth Floor, Suite 550:                    5,787 rentable square feet
Fifth Floor, Suite 560:                    4,531 rentable square feet


3.No Alternative Space. As of the Amendment Date, Tenant acknowledges that
Landlord has advised Tenant that there is no possible alternative space
available on any of floors 1, 2 or 3 of the Building in lieu of the Suite 550
Space.






--------------------------------------------------------------------------------




4.Base Rent. The current Gross Full Service Rent schedule is hereby deleted in
its entirety and replaced instead with the following:


Gross Full Service Rent for the Premises shall be the amounts set forth on the
rent chart set forth on attached and incorporated Schedule 1 (for the time
periods reflected therein) (the “Rent Chart”). Upon Substantial Completion of
the Suite 550 Space, an updated Rent Chart shall be provided by Landlord to
Tenant within thirty (30) days. In no event shall rent be due for the Suite 550
Space until Substantial Completion is attained. Upon Substantial Completion of
the Suite 560 Space, an updated Rent Chart shall be provided by Landlord to
Tenant within thirty (30) days. In no event shall rent be due for the Suite 560
Space until Substantial Completion is attained.
With respect to the Relinquished Space, Landlord has agreed to provide to
Tenant: (i) a $8,323.00 credit (equal to 36 days of rent for the Relinquished
Space) against the Cost of the TI Work (as defined in the Tenant Improvement
Workletter set forth on attached and incorporated Exhibit D (the “Workletter”)).
Accordingly, Tenant continues to remain responsible for making its full rental
payments to Landlord with respect to all of Suite B2 (which includes both the
Relinquished Space and the Retained Space); and (ii) a $22,183.20 credit against
the Cost of the TI Work.
5.Security Deposit. As of the Amendment Date, the Security Deposit shall
increase from $258,267.12 to $289,030.79, representing three (3) months’ Gross
Full Service Rent (subject to adjustment based on Tenant’s exercise of any
remaining Tenant’s Expansion Options).


6.Commencement Date. The Actual Commencement Date for each of the Suite 550
Space and the Suite 560 Space will be upon Substantial Completion of each such
space, which is presently estimated to be July 1, 2011.


7.Surrender of the Relinquished Space. Landlord and Tenant hereby agree that
concurrently with the Actual Commencement Date for the Suite 560 Space, Tenant
shall give, grant and surrender unto Landlord and Landlord shall accept such
grant and surrender of, all of Tenant’s right, title, property, claim, term of
years and interest in the Relinquished Space with the same force and effect as
if such date were the date initially set forth in the Lease as the expiration
date, time being of the essence as to Tenant’s obligation so to do. Tenant shall
surrender and deliver vacant possession of the Relinquished Space free and clear
of all tenants, subtenants, other occupants, leases, subleases and rights of
possession. Upon delivery to Landlord of the Relinquished Space on the Actual
Commencement Date for the Suite 560 Space in accordance herewith, Tenant shall
be relieved of all liabilities and obligations under the Lease accruing with
respect to said space from and after the Actual Commencement Date for the Suite
560 Space. In connection with the surrender of the Relinquished Space, Tenant
hereby covenants that nothing has been or will be done or suffered whereby the
leasehold estate granted in the Relinquished Space or any part thereof,
including the alterations, decorations, installations, additions and
improvements have been or will be assigned, encumbered or subleased in any way
whatsoever; and that Tenant has and will have good and unencumbered right to
surrender the same.


8.Floor Plan. As of the Actual Commencement Date for the later of the Suite 550
Space and the Suite 560 Space, Exhibit A to the Lease is deleted in its entirety
and replaced instead with attached and incorporated Exhibit A.


9.Condition of the Fifth Floor Space. Except as set forth in the Second
Amendment, Tenant accepts the Fifth Floor Space in its “AS-IS” condition on the
Amendment Date. All terms, covenants,




--------------------------------------------------------------------------------




conditions and obligations with respect to the design, construction and delivery
of the Fifth Floor Space are set forth in the Workletter (which replaces Exhibit
D to the Lease in its entirety as it relates to the Fifth Floor Space).


10.Acknowledgement. The parties acknowledge that: (i) Exhibit F to the Lease,
regarding additional parking spaces to be granted to Tenant as a result of the
addition of the Suite 550 Space; and (ii) Section 24(d) of the Lease, regarding
Landlord’s payments to AREA as tenant representative, are each in effect for the
transaction herein involving the Suite 550 Space.


11.Tenant’s Representations and Warranties. Tenant represents and warrants that:
(a) the Lease is in full force and effect; (b) the Lease has not been assigned
or encumbered by Tenant and the Premises have not been sublet in whole or in
part; (c) Tenant has no defense or counterclaim to the enforcement of the Lease,
as amended hereby; (d) Landlord is not in default under any of its obligations
under the Lease; (e) to Tenant’s actual knowledge, Tenant is not in default
under any of its obligations under the Lease; and (f) the person executing this
Second Amendment on behalf of Tenant is duly authorized to do so by all
necessary action and this Second Amendment is enforceable against Tenant in
accordance with its terms.


12.Landlord’s Representations and Warranties. Landlord represents and warrants
that: (a) the Lease is in full force and effect; (b) Landlord has not served
Tenant with a notice alleging defaults of Tenant’s obligations under the Lease
which remain uncured, and Landlord is not aware of any default by Tenant in its
obligation to pay rent; (c) to Landlord’s actual knowledge, Landlord is not in
default under any of its obligations under the Lease; and (d) the person
executing this Second Amendment on behalf of Landlord is duly authorized to do
so by all necessary action, and this Second Amendment is enforceable against
Landlord in accordance with its terms.


13.Conflict of Terms. In the event of a conflict between the terms of this
Second Amendment and the terms of the Lease, the terms of this Second Amendment
shall govern.


14.No Further Modification of Lease. Except to the extent modified herein, all
other terms and provisions of the Lease shall remain in full force and effect.


15.Entire Agreement. This Second Amendment supersedes all prior negotiations,
representations, understandings and agreements of, by or between Landlord and
Tenant with respect to the subject matter hereof, all of which shall be deemed
fully merged herein.


16.Invalidity. If any provision of this Second Amendment shall be invalid or
unenforceable, the remainder of this Second Amendment or the application of such
provision other than to the extent that it is invalid or unenforceable shall not
be affected, and each provision of this Second Amendment shall remain in full
force and effect notwithstanding the invalidity or unenforceability of such
provision, but only to the extent that application and/or enforcement, as the
case may be, would be equitable and consistent with the intent of the parties in
entering into this Second Amendment.


17.Counterparts; Facsimile/Electronic Mail. This Second Amendment may be signed
in several counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument. A facsimile or
electronic copy of this Second Amendment and any signatures thereon will be
considered for all purposes as originals.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Second Amendment to Lease has been executed as of the
Amendment Date.
LANDLORD:
NEA GALTIER, LLC,
a Delaware limited liability company
By: National Exchange Advisors Galtier, LLC,
a Delaware limited liability company,
its sole member
By: National Exchange Advisors, LLC,
a California limited liability company,
its manager
By:/s/ Steven M. Resnick
Steven M. Resnick, Managing Member
TENANT:
CRAY INC.
By: /s/ Wayne J. Kugel
       Name: Wayne J. Kugel
       Title: SVP Operations

        


































--------------------------------------------------------------------------------




SCHEDULE 1
Rent Chart
 
 
First Floor
Second Floor
Third Floor
Fifth Floor
Total Monthly
Lease Term
B1
B2-A
A-1
A-2
A-3
A-4
Suite 310
Suite 550
Suite 560
560 Expansion
Rent
 
 
 
4,467
 
 
 
 
 
 
 
 
 
Start Date
End Date
4,840
320
13,993
8,463
5,714
13,575
4,996
5,787
4,147
384
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/1/2010
6/30/2011
$7,619.46
$7,032.26
$22,028.75
$13,323.04
$8,995.37
$21,370.70
$8,302.02
$0.00
$0.00
$0.00
$88,671.60
 
 
 
 
 
 
 
 
 
 
 
 
 
7/1/2011
10/31/2011
$7,619.46
$503.77
$22,028.75
$13,323.04
$8,995.37
$21,370.70
$8,302.02
$9,616.45
$6,528.49
$638.11
$98,926.16
11/1/2011
10/31/2012
$7,848.05
$518.88
$22,689.63
$13,722.74
$9,265.24
$22,011.84
$8,551.08
$9,904.94
$6,724.35
$657.25
$101,894.02
11/1/2012
10/31/2013
$8,083.49
$534.45
$23,370.32
$14,134.43
$9,543.20
$22,672.20
$8,807.67
$10,202.16
$6,926.09
$676.97
$104,950.97
11/1/2013
10/31/2014
$8,326.00
$550.48
$24,071.42
$14,558.46
$9,829.49
$23,352.36
$9,071.84
$10,508.15
$7,133.87
$697.28
$108,099.35
11/1/2014
10/31/2015
$8,575.78
$566.99
$24,793.57
$14,995.21
$10,124.38
$24,052.93
$9,344.00
$10,823.40
$7,347.88
$718.19
$111,342.35
11/1/2015
10/31/2016
$8,833.05
$584.00
$25,537.37
$15,445.06
$10,428.11
$24,774.51
$9,624.32
$11,148.11
$7,568.32
$739.74
$114,682 59
11/1/2016
10/31/2017
$9,098.04
$601.52
$26,303.48
$15,908.41
$10,740.95
$25,517.74
$9,913.05
$11,482.55
$7,795.36
$761.93
$118,123.03
11/1/2017
10/31/2018
$9,370.98
$619.57
$27,092.59
$16,385.67
$11,063.18
$26,283.28
$10,210.44
$11,827.02
$8,029.23
$784.79
$121,666.75
11/1/2018
10/31/2019
$9,652.11
$638.16
$27,905.37
$16,877.23
$11,395.07
$27,071.78
$10,516.75
$12,181.83
$8,270.10
5808.33
$125,316.74
11/1/2019
4/30/2020
$9,941.68
$657.30
$28,742.54
$17,383.56
$11,736.93
$27,883.94
$10,832.25
$12,547.28
$8,518.21
$832.58
$129,076.28





Schedule 1, Page 1




